De Vries, Judge,
delivered tlie opinion of the court:
Tbis is an importation of a straw-sewing machine imported for the use of the Boston Trade School for Girls. They were assessed for duty as sewing machines, paragraph 197 of the tariff act of 1909, and free entry is claimed therefor under the provisions of paragraph 650 of said act, which reads:
650. Philosophical and scientific apparatus, utensils, instruments, and preparations, including bottles and boxes containing the same, specially imported in good faith for the use and by order of any society or institution incorporated or established solely for religious, philosophical, educational, scientific, or literary purposes, or for the encouragement of the fine arts, or for the use and by order of any college, academy, school, or seminary of learning in the United States, or any State or public library, and not for sale, subject to such regulations as the Secretary of the Treasury shall prescribe.
It is admitted that the regulations of the Treasury Department have been complied with, and, for the reasons stated in United States v. Kastor & Bros. (6 Ct. Cust. Appls., 52; T. D. 35323), this day-decided, the decision of the Board of General Appraisers is affirmed.